No. 07-15-00113-CV


Mohammed Fawwaz Shoukfeh, M.D.,              §      From the 99th District Court
P.A., d/b/a Texas Cardiac Center                      of Lubbock County
  Appellant                                  §
                                                    November 18, 2016
v.                                           §
                                                    Opinion by Justice Pirtle
James G. Grattan and                         §
Texas Workforce Commission
  Appellees

                                   J U D G M E N T


       Pursuant to the opinion of the Court dated November 18, 2016, it is ordered,

adjudged and decreed that the order of the trial court be affirmed.


       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo